Citation Nr: 1242735	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-11 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C, to include as a result of exposure to herbicides in service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.   He is the recipient of the Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.   

A review of the Virtual VA (VVA) paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  In this regard, the Board notes that additional evidence has been associated with the paper claims file and VVA since the issuance of the most recent supplemental statement of the case in December 2011.  However, the records contained therein are either duplicative of the evidence already of record or not relevant to the instant claim.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board finds that the Veteran is not prejudiced from the Board proceeding with a decision on the appeal.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; therefore, exposure to herbicides, including Agent Orange, is presumed.  

2.  Hepatitis C is not among the enumerated conditions for which service connection may be established on a presumptive basis, as related to exposure to Agent Orange or other herbicide agents used during service in Vietnam.  

3.  Hepatitis C was not shown during active duty service, or for decades after active duty service, and it is unrelated to service or any incident therein.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154; 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letter dated in April 2006, prior to the issuance of the September 2006 rating decision, wherein the Veteran was advised of the provisions relating to the VCAA. Such letter informed the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  In this regard, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.   

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in March 2006, prior to the adjudication of the claim in September 2006.  Thereafter, the RO re-adjudicated the claim in a Statement of the Case (SOC) issued in February 2008, and in Supplemental SOCs issued in April 2009 and December 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records including VA treatment records and Social Security Administration records, have been obtained and associated with the file.  The Veteran's VVA file contains VA/CAPRI records current to May 2012.  While the most recent SSOC does not reflect consideration of all of the VA treatment records dated through May 2012; a review of them by the Board reveals that they are not pertinent to the claim on appeal. 

VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  A VA examination relating to the Veteran's hepatitis claim was conducted in May 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in May 2010 is adequate, as it is predicated on a review of the medical records in the Veteran's claims file and reflected consideration of the Veteran's symptoms and history of potential risk factors; ultimately, providing a rationale for the opinion provided.  Significantly, neither the Veteran or his representative has maintained that this examination was inadequate in any way.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Pursuant to the above discussion, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran's DD 214 Form shows that he served in the United States Marine Corps from November 1968 to September 1970, with service in Vietnam from May 1969 to March 1970.  His awards and decorations include a Combat Action Ribbon.  

In December 2005, the Veteran filed an original service claim for hepatitis C, claimed as secondary to service in Vietnam and exposure to Agent Orange. 

Review of the service treatment records (STRs) does not reflect any complaints, treatment or a diagnosis of hepatitis C during service or any symptoms reasonably attributed thereto.  

VA records indicate that a hepatitis risk screening was done in January 2005 which was positive and a hepatitis C antibody test was ordered.  An entry dated in February 2005 reflects that the Veteran's test results were positive for active hepatitis C.  VA records dated in 2005 and 2006 revealed that the Veteran gave a history of chronic polysubstance abuse, including the use of alcohol, marijuana, cocaine and IV (intravenous) heroin.  The Veteran reported that he was still using alcohol, cocaine, and marijuana, and had used heroin for 16 years since the age of 18, but had not used it for approximately 20 years.  

In a lay statement provided in April 2008, the Veteran indicated that he received inoculation injections from air guns in the military and commented that it was a known fact that these types of injections were done without sterilizations and were known to cause hepatitis C. 

The Veteran's Social Security Administration records received in April 2008, and dated in the 1970's are negative for any mention of hepatitis. 

A VA examination was conducted in May 2010 and the STRs and VA records were reviewed.  The report indicated that hepatitis C had been diagnosed in 2007, on a routine examination, and that the Veteran was not receiving any current treatment for it.  It was noted that the condition had been stable since its onset.  A history of polysubstance abuse including injecting until 2 1/2 years prior to the examination was recorded.  The Veteran denied having the following risk factors: hemodialysis; shared toothbrushes; tattoo; blood exposure; high risk sexual practices; organ transplant; or body piercing.  He endorsed having risk factors of intranasal cocaine use and intravenous drug use, before, during, and after service.  He also reported that, post-service, he had shared shaving razors.  

The examiner opined that it was less likely than not that hepatitis C was due to inoculations received via air gun injections in service.  It was explained that the Veteran gave a history of polysubstance abuse including intravenous injections and that this was the most likely cause of his hepatitis.   


Analysis

The Veteran contends that his claimed hepatitis is linked to exposure to herbicides, including Agent Orange, during service, warranting service connection on that basis.  In the alternative, he maintains that it was caused by inoculation injections from air guns during service.  

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after service when all 

the evidence establishes that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Specific to service connection claims for hepatitis C, the evidence must show that a Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include: intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.  

With respect to claimed hepatitis C, Hickson element (1) evidence of the currently manifested disability, has been established.  Specifically, VA medical records reflect that this condition was definitively diagnosed in February 2005.  

The Veteran maintains that his hepatitis C is the result of herbicide exposure, specifically Agent Orange, during service.  

A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307.  "Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313.  In this case, the evidence establishes that the Veteran served in the Republic of Vietnam from May 1969 to March 1970.  Therefore, exposure to herbicide agents during service is presumed by regulation.  

However, hepatitis C is not included among those disabilities for which service connection may be presumed based on exposure to herbicides.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); see also 68 Fed. Reg. 27,630-27,641 (May 20, 2003); 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 74 Fed. Reg. 21,258-60 (May 9, 2009).  Thus, the presumptive provisions related to herbicide exposure do not provide a basis upon which to establish service connection for hepatitis C.  

The Board notes that a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  In this regard, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  However, in this case no competent evidence, either lay or medical, has been presented in this case establishing or even suggesting that an etiological link exists between herbicide exposure presumptively sustained in service, and the development of hepatitis C decades after service, as will be discussed further below.  

With respect to service incurrence, the Veteran's STRs are entirely negative for complaints, treatment, or a diagnosis related to hepatitis C or any symptoms reasonably attributed thereto.  The Board acknowledges that reliable screening for hepatitis C was not recognized at the time of the Veteran's period of service and observes that, accordingly, the lack of a diagnosis of hepatitis in service is not dispositive of the service connection issue. 

The Board also observes that in light of the Veteran's receipt of a Combat Action Ribbon, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).   

Stated in a more specific manner, a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

As a practical matter, the provisions of 38 U.S.C.A. § 1154(b) are of little assistance in this case.  With respect to service incurrence, hepatitis was not diagnosed during service or for decades thereafter; nor does the Veteran even maintain that symptoms of hepatitis first appeared in service.  The provisions of section 1154(b) are arguably applicable in this case as to the material issue of in-service exposure to herbicides; however, such exposure is already presumed and has been established in this case, as discussed above.  

Post-service, hepatitis C was not initially diagnosed until 2005, approximately 35 years after the Veteran's discharge from service.  Therefore the evidence does not indicate continuous symptoms since active duty.  Indeed, the Veteran has not asserted that he has experienced symptoms associated with hepatitis C since active duty.  There is also no indication that the Veteran was seen or treated for the symptoms of hepatitis C until 2004 at the earliest.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  Therefore, the Board determines that continuity of symptoms related to hepatitis C has not been established through the competent evidence, nor has the Veteran asserted the existence of such continuous symptomatology.

Service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between a Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the third Hickson element.

The Veteran has provided accounts of possible service-related etiologies relating to his hepatitis claim consisting of receiving an immunization shot with a contaminated jet air gun in service; and being exposed to herbicides during service.  He has also acknowledged having known hepatitis risk factors of long-standing IV and intranasal drug use, occurring before, during, and post-service.  

The record contains one medical opinion addressing the relationship between service and the Veteran's subsequently diagnosed hepatitis.  In May 2010, a VA examiner, having recorded the Veteran's history of in-service and post-service hepatitis risk factors and having reviewed the claims folder and medical records, concluded that it was less likely than not that hepatitis C was due to inoculations received via air gun injections in service.  It was explained that the Veteran gave a history of polysubstance abuse including intravenous injections and that this was the most likely cause of his hepatitis.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  This opinion is found to carry significant weight and is supported by the evidentiary record.  In addition, the file contains no competent medical opinion to the contrary and the Veteran has not provided any competent medical evidence to diminish its significant probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (199

The Board observes that Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101- 508, § 8052, 104 Stat. 1388, 1388- 91, amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(n), 3.301(d).  Furthermore, VA's General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990 and the cause of the disease is linked to the Veteran's abuse of drugs.  See VAOGCPREC 7-99; VAOGCPREC 2-98.  Accordingly, to the extent that the Veteran used IV and/or intranasal drugs both prior to, in, and after service and this has been implicated as the most likely etiology of subsequently diagnosed hepatitis C, service connection is precluded for hepatitis C under the aforementioned law, regulations, and opinion.

The Veteran has also asserted that his hepatitis is due the immunizations he received by use of air jet inoculation guns while on active duty, maintaining that contaminated equipment was used.  The record contains no pronouncement from any evaluating physician or competent source indicating or suggesting that air gun immunizations were the primary cause of hepatitis C.  Nor is there any indication in the file of a unique circumstance involving the Veteran's receipt of immunizations during service to suggest the likelihood of transmission of the hepatitis C virus.  Rather, the Board finds that the weight of the competent evidence does not attribute the Veteran's hepatitis C to active duty, despite his contentions to the contrary.

The Board has also considered the statements made by the Veteran relating his hepatitis C to his active service, either by virtue of immunizations he received by use of air jet inoculation guns, or herbicide exposure.  The Board observes that whether an etiological relationship exists between any of these in service events and contracting hepatitis, first documented decades after service discharge, is a complex medical matter and any lay opinion provided in this regard is of essentially no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran is simply not competent to provide an opinion regarding the etiology of his Hepatitis C.  See Jandreau at 1377 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  As Hepatitis C is not diagnosed by unique and readily identifiable features and the etiology of the condition is often difficult to determine, the Veteran's unsubstantiated accounts regarding the claimed etiology of his hepatitis C are found to lack competency.  The Veteran's lay opinion is also substantially outweighed by the most probative evidence on file consisting of the 2010 VA opinion.  

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed hepatitis C is in any way related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.



ORDER

Service connection for hepatitis C is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


